 



Contract NO: ZH78191206003

Comprehensive Credit Contract

 

Party A: SHENZHEN HIGHPOWER TECHNOLOGY CO., LTD.

Add: Luoshan Industrial Zone, Pinghu, Shenzhen, Guangdong, China

Legal Representative: Pan Dangyu

Tel: 0755-89686236

Fax: 0755-89686819

 

Party B: China Everbright Bank Shenzhen Longhua Sub-branch

Add: First floor, No.3, 4 building, yinquan garden, people south road, Longhua,
Baoan

Tel: 0755-81483044

Fax: 0755-28138641

 

In accordance with the relevant laws and regulations, such as “Republic of China
on Commercial Banks” and “Interim Measures of commercial banks authorize and
credit”, Party A and Party B make the agreement after the equal consultations,
and both of them are willing to follow all terms of the contract.

 

Part 1 Definitions and interpretation

 

1. Except as otherwise explained in the context, the following terms of this
agreement are defined as below:

 

Comprehensive credit: Party B shall provide one or several conditional
commitments by credit support to Party A.

 

Specific business: According to comprehensive credit, Party B shall provide the
loans, bank acceptances, trade finance and other specific credit business to
Party A.

 

The maximum credit limits: According to comprehensive credit, the highest
balance of debt principal by using the specific businesses, Party A can apply to
Party B within the validity period of the comprehensive credit agreement.

 

Specific line of credit: According to the maximum credit limits, the highest
balance of debt principal by using one specific business Party A can apply to
Party B within the validity period of the comprehensive credit agreement.

 

Used line of credit: According to specific line of credit, the sum of debt
principal by using one specific outstanding business Party A applied within the
validity period of the comprehensive credit agreement.

 

Specific business contract: The contract signed by Party A and Party B about the
specific using of the business and Line of credit.

 

Part 2 The maximum credit limits and Specific line of credit

 

2. The maximum credit limits under this contract (Currency exchange rates
convert according to the actual foreign exchange rate): RMB50,000,000

 



 

 

 

3. According to the maximum credit limits, the specific line of credit is:

Bank acceptances: the specific line of credit RMB50,000,000

 

Part 3 The period of credit

 

4. The period of the maximum credit limits: from August 1st 2012 to July 31st
2013.

 

The period of the specific business is determined by the specific contract, but
the start date of the specific business must not exceed the effective use of the
deadline of the maximum credit limits.

 

Part 4 Usage of the Maximum Credit Limits and Specific Line of Credit

 

5. According to the maximum credit limits, Party A can apply to use the specific
line of credit once or several times during the period of credit. Party B
determines the scope, amount and period of specific business by the credit
situation of Party A based on the credit policy of Party B.

 

6. Provisions of revolving usage: During the period of the maximum credit
limits, Party A can revolve the line of credit. The debt of one specific
business is paid off, the same kind of new specific business can be used except
that Party B prohibited revolving.

 

7. Party A and Party B should sign specific contract for specific business. If
the specific business contract is inconsistent with this agreement, it should be
subject to specific business contract.

 

Part 5 The Fees

 

8. According to each specific business contract, Party A and Party B should
conform to the interest rate, exchange rate, fee rate and other fees charged by
Party B in the specific contract.

 

Part 6 Adjustment of the Maximum Credit Limits and Specific Line of Credit

 

9. Party B has the right to adjust the maximum credit limits and specific line
of credit and the period or end the line of credit when one of the following
things happens:

(1)Country's monetary policy has major adjustment;

(2)The region of Party A is suffering or will suffer financial risks;

(3)The market related to Party A has great change;

(4)Party A is suffering or will suffer operating difficulty or risk;

(5)Party A appears merger, termination or other major institutional change;

(6)Party A has not used credit fund for the required purposes;

(7)Party A has such acts as transfer of property, withdrawal of funds or
avoiding debt;

(8)Party A has the act of violation of commitments under this Agreement;

(9)Guarantor of this Agreement suffers the serious shortage of funds or
operating difficulties, which has seriously affected the security capabilities;

(10)Collateral for the guarantee damages, endangering the Party B's debt
security;

(11)There occurs everything, according to Party B’s opinion, which decreases the
solvency of Party A or damages the interests of Party B.

 



 

 

 

10. After signing the contract, Party A can apply to adjust specific line of
credit in writing. After the written consent of Party B, the contract can be
adjusted, and not subject to the constraints. The written application and
written consent are considered to the modification of the part 3, which has the
same power of the contract.

 

Part 7 Guarantee

 

11. In order to ensure that claims under this agreement are satisfied, take the
following guaranty methods:

 

The guarantor Pan Dangyu signed “Guaranty Contract of Maximum Amount”, which
number is “GB78191206004” with Party B.

 

12. In spite of agreed guaranty method, when both parties are involved in
specific business, if Party B deems necessary, Party B also has the right to
require other guarantees from Party A. Party A can not refuse the requirement
because of agreed guarantee in this part.

 

Part 8 Commitment of Party B

 

13. Party A applies to use the specific credit in accordance with the agreement,
Party B should examine and notice the result to Party A in time.

 

14. Except as otherwise provided in this Agreement, Party B can not adjust the
contract which may lead adverse effects to Party A.

 

Part 9 Commitment of Party A

 

15. Party A should pay off the debt and fees on time according to the specific
business credit.

 

16. The using of fund under the specific contract should follow the provisions
of the law and the agreement, and accept Party B's examination at any time.

 

17. During the period of credit, Party A should submit to Party B true financial
statements, truthfully provide major domestic bank, bank account, deposit and
loan balance and other relevant information of the operating conditions.

 

18. If Party A is considered as a Group Account according to the "Commercial
Bank Group guidelines for customer credit risk management business", or other
relevant laws and regulations. During the credit period, Party A shall promptly
report to Party B about more than 10% of net assets associated with the
transaction, including but not limited to:

 

(1)the parties to the transaction of the association;

(2)the nature of projects and transactions the transaction;

(3)the amount of the transaction or the corresponding ratio;

(4)pricing policies (including no amount or only nominal amounts of
transactions);

(5)requirements of laws, regulations or other circumstances required by Party B.

 



 

 

 

19. During the period of credit, Party A should notice Party B in advance when
providing guarantee for third party, which can not affect the ability to pay off
debt.

 

20. During the period of credit, Party A has the following obligation:

 

(1) If the legal representative or legal residence, place of business, or the
registered capital of a major investment in equity change, Party A shall notice
to Party B within 15 days from the date of change and provide the relevant
information.

 

(2) During the credit period, Party A involves in significant litigation,
arbitration or other judicial proceedings, administrative punishment procedures,
or a significant change in operating conditions and financial condition, which
may affect the realization of Party B’s debt, Party A shall notify Party B
immediately.

 

(3) During the credit period, any activities of assets reorganization (such as
mergers, acquisitions, discrete), or changes of business, or activities changes
the organization, operation mode, or dissolution, bankruptcy application, should
notify Party B two months in advance, and should pay off all the debts of Party
A or perform the debt responsibilities.

 

21. If Party A fails to the rule of any specific business contract, then it can
be deemed to breach the agreement, and Party B has the right to end the
agreement and require all outstanding claims.

 

Any damages to Party B caused by Party A’s breach of contract, Party A should
assume full obligations.

 

Part 10 Effect of Contract

 

22. This contract signed by both parties’ the legal representative or agent or
sealed and stamped comes into effect when the guarantee contract comes into
effect. If there is not the guarantee contract, the agreement comes into effect
when it signed by both parties’ the legal representative or agent or sealed and
stamped.

 

Part 11 Disputes and Resolution

 

23. If two parties have a dispute, amicable settlement is accepted firstly.
Necessary action is needed if the consultation fails, either party may apply to
the local court.

 

Part 12 Integrity of the Contract

 

24. Every specific business contract signed by Party A and Party B is the
effective part of this agreement, which make up integrity agreement.

 

25. If Party A fails to perform the provisions of any specific business
contract, then it can be deemed to breach the agreement, and Party B has the
right to end the agreement and require all outstanding claims.

 



 

 

 

26. Agreed by Party B, Party A can authorize all or part of the line of credit
under this agreement to other units to use, and name of the unit is authorized
to enter into with the relevant specific business contract signed with Party B,
the specific content shall prevail by "credit line to use the power of attorney"
issued by Party A and approved by Party B.

 

27. In the "line of credit using the power of attorney" or "buy-back guarantee
amount to use the power of attorney", it is not necessary to clear the specific
business of the specific line of credit under Article 3.

 

28. Party A in the " power of attorney for using line of credit " must clarify
whether the authorized organization can be delegated or not.

 

29. Matters not covered in this Agreement, the parties maybe reach a written
agreement as an annex to this Agreement which is the integral part of this
agreement, and has the same legal effect.

 

Part 13 Supplementary Provisions

 

30. This agreement is in triplicate, Party A has one copy, Party B has two
copies, which have the same legal effect.

 

31. This agreement is signed on August 1st 2012 in Shenzhen.

 

32. The two parties agreed to notarize the contract and promise to give the
contract enforceability. When the party fails to perform, do not fully comply
with any legal obligations, Party B has the right to direct the people's court
having jurisdiction for enforcement. Party A makes no objection to the
enforcement application under the agreement. (Not applicable)

 

33. If at any time, any provision of this contract in any way becomes
illegitimate, invalid or unenforceable, the legality, validity or enforceability
of the other provisions of this contract is not affected.

 

34. Under this agreement In the event of bank acceptance bill business, "bank
acceptance agreement" signed by the China Everbright Bank, Shenzhen branch, the
specific operations undertaken by the Branch Office, all the rights and
obligations under "banker's acceptance agreement" borne by the Longhua
Sub-Branch.

 

Party A (Stamp)

Signature of legal representative or deputy: /s/ [COMPANY SEAL]

 

Party B (Stamp)

Signature of legal representative or deputy: /s/ [COMPANY SEAL]

 



 

 